             Case 1:17-cv-10432-DJC Document 155 Filed 01/18/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS




AMANDA ARNOLD,

                Plaintiff,

V.                                                 Civil Action No. 17-cv-10432

THE WOODS HOLE, MARTHA'S
VINEYARD and NANTUCKET
STEAMSHIP AUTHORITY,

                Defendant.



                                        VERDICT FORM


We, the jury, find;

                                     COUNT I: NEGLIGENCE


1. Has Plaintiffshown, by a preponderance of the evidence, that Defendant breached its duty of
     reasonable care to her?

          J Yes                 No


If "no, " answer nofurther questionsand haveyourforeperson sign and date this verdictform. If
"yes, " proceed to Question #2.

2. Has Plaintilf shown, by a preponderance of the evidence, that she suffered injury or harm on
     September 30, 2016?

          y    Yes              No

If "no, " ans-wer nofurther questions and have yourforeperson sign and date this verdictform. If
"yes, " proceed to next Question #J.
3. Has Plaintiffshown, by a preponderance of the evidence, that Defendant's negligent conduct
   caused her injury or harm on September 30, 2016?

         /     Yes              No
          Case 1:17-cv-10432-DJC Document 155 Filed 01/18/19 Page 2 of 2



If "no. " answer nofurther questions andhave yourforeperson sign anddate this verdictform. If
"yes. " proceed to next Question #•/.
4, Was there any negligence by Plaintiff that contributed to Plaintiffs injury or harm on
     September 30, 2016?

              Yes        yy   No


        Ifanswer isyes, proceed to Question #5. If answer is no. proceed to Question #5.

5. If you answered Yes to Question #4, what percentage of fault is attributable to:

        A. Defendant                    percent

        B. Plaintiff                    percent

           Total (of A & B should be 100 percent).

           Proceed to question Question U6.

6.   What damages, if any, do you award to Plaintiff for:

           Pain and suffering:          $         OOP (amount in numbers)
                       Two Kunclftd and fwe-Tfy (amount in words)
                              •frye -ftiousa/id olfsllar^
The undersigned foreperson of the jury hereby certifies that the members ofthe jury agree to the
above findings.



date                                                   FOREPERSON'S signature
